                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                    CIVIL ACTION FILE NO.: 5:19-CV-445-FL

PHILADELPHIA INDEMNITY            )
INSURANCE COMPANY,                )
              Plaintiff           )
                                  )
                 v.               )
                                  )
CHEROKEE GIVES BACK               )             ORDER ON DEFENDANTS’
FOUNDATION; THOMAS F.             )             UNOPPOSED MOTION FOR
DARDEN II; THOMAS F. DARDEN       )            LEAVE TO SEAL DOCUMENTS
III; SLOCUM H. FOGLEMAN III a/k/a )
S. H. “JIM” FOGLEMAN; SAMUEL W. )
WHITT; MAURICE J. COLEMAN;        )
LATOYA KING a/k/a LATOYA          )
GODLEY; and RSUI INDEMNITY        )
COMPANY,                          )
                Defendants
      This matter is before the Court on Defendants Cherokee Gives Back

Foundation, Thomas F. Darden II, Thomas F. Darden III, Slocum H. Fogleman III,

Samuel W. Whitt, Maurice J. Coleman, and Latoya King’s (collectively,

“Defendants”) Unopposed Motion for Leave to Seal Documents (the “Motion”). For

the reasons stated herein, pursuant to this Court’s authority under Local Rule 79.2,

the Court finds that the Motion should be granted.

                                  DISCUSSION
      A party may file a Motion to Seal with this Court pursuant to the

requirements of Local Rule 79.2. Local Rule 79.2 references Section V.G. of the

Electronic Case Filing Administrative Policies and Procedures Manual (“Policy

Manual”). That Section requires that all motions to seal be accompanied by a

supporting memorandum that specifies the following:
             (i)     the exact document or item, or portions thereof, for which
                     filing under seal is requested;
             (ii)    how such request to seal overcomes the common law or
                     the First Amendment presumption to access;
             (iii)   the specific qualities of the material at issue which justify
                     sealing such material, taking into account the balance of
                     competing interests in access;
             (iv)    the reasons why alternatives to sealing are inadequate;
                     and
             (v)     whether there is consent to the motion.

Section V.G., Policy Manual. The Policy Manual also requires that any proposed

order accompanying a Motion to Seal set forth the findings required under Section

V.G.

       As set forth below, the Court determines that Defendants have met the

requirements set forth in the Policy Manual, and that Plaintiff’s Response in

Opposition to Defendant RSUI Indemnity Company’s Motion to Dismiss and

Exhibit 1 attached thereto (collectively, “Philadelphia’s Opposition”), (D.E. 49), and

the Memorandum in support of this Motion to Seal should be held under seal.

       Defendants’ Motion to Seal overcomes the common law and First Amendment

presumptions to access because Philadelphia’s Opposition and the Memorandum

contain confidential, non-public, and sensitive business information. Specifically,

the documents contain information exchanged between parties as part of a private

mediated settlement conference, including confidential requests for insurance

coverage, which are all subject to a Confidentiality Agreement.           They further

summarize the nature of the dispute that was subject to the mediation while

describing   confidential information protected by         the   same   Confidentiality

Agreement.



                                            2
      The materials to be sealed are Philadelphia’s Opposition, Exhibit 1 attached

thereto, and the Memorandum filed in support of this Motion.

      There is no alternative to sealing the documents in question, as the

documents themselves contain the information harmful to Defendants.               The

references to confidential information in the Memorandum and Exhibit 1 attached

to Philadelphia’s Opposition are so numerous that it would be impractical to file

redacted versions of those documents.          However, the references to confidential

information in Philadelphia’s Opposition are more limited and therefore redaction is

practical here. To allow access to the non-confidential information in Philadelphia’s

Opposition, Philadelphia shall file an appropriately redacted version of that

document that redacts all non-public information.

      While Plaintiff does not consent to the recitation of any facts in Defendants’

Motion, Plaintiff does not oppose the relief sought.

      BASED UPON the foregoing, it is therefore ORDERED that Philadelphia’s

Opposition, Exhibit 1 attached thereto, and the Memorandum filed in support of

this Motion shall be filed under SEAL with this Court.

      Accordingly, Defendants Cherokee Gives Back Foundation, Thomas F.

Darden II, Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt,

Maurice J. Coleman, and Latoya King’s Unopposed Motion for Leave to Designate

Documents as Filed Under Seal is GRANTED, and it is hereby ORDERED that

Philadelphia’s Opposition, Exhibit 1 attached thereto, and the Memorandum in




                                           3
support of this Motion be filed under seal. Plaintiff shall have ten (10) days to file

a redacted version of its Opposition (D.E. 49).

                 SO ORDERED, this the 10th day of March, 2020.




                                                  Louise W. Flanagan
                                                  United States District Judge




                                           4
